Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 1 of 28 PageID #: 447




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 ACQIS LLC,
 a Texas limited liability company,                  Civil Action No. 2:20-cv-00295

                  Plaintiff,
                                                     JURY TRIAL DEMANDED
         v.

 SAMSUNG ELECTRONICS CO., LTD.,
 a Korean business entity, and
 SAMSUNG ELECTRONICS AMERICA,
 INC., a New York corporation.

                  Defendants.



          DEFENDANTS’ AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
               FOR PATENT INFRINGEMENT AND JURY DEMAND

        Defendants Samsung Electronics Co., Ltd. (“SEC”) and Samsung Electronics America,

Inc. (“SEA”) (collectively referred to herein as “Samsung” or “Defendants”) answer Plaintiff

ACQIS LLC’s (“Plaintiff” or “ACQIS”) Complaint for Patent Infringement (“Complaint”; D.I.

1) as follows. Except as expressly admitted, Samsung denies each and every allegation in

Plaintiff’s Complaint. Samsung’s specific responses to the numbered allegations are set forth

below. For ease of reference, Samsung refers to ACQIS’ headings and titles, but to the extent

those headings and titles could be construed to contain factual allegations, those allegations are

denied. Samsung also asserts affirmative defenses in response to the Complaint.

                                       INTRODUCTION

        1.      Samsung admits that Plaintiff’s pleading purports to be a complaint for patent

infringement, but denies Samsung has infringed any valid and enforceable patent claim or that

Plaintiff is entitled to any relief.


                                                 1
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 2 of 28 PageID #: 448




       2.      Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 2 of the Complaint, and therefore denies them.

       3.      Samsung denies that it makes, uses, sells, offers to sell, and/or imports any

products that infringe the asserted patents. Samsung denies that it is in any way liable or

indebted to Plaintiff under these or any other claims.

       4.      The Paragraph 4 of the Complaint appears to constitute a conclusion of law and

no response of Samsung is required; to the extent an answer is required, Samsung denies the

allegation.

                                         THE PARTIES

       5.      Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 5 of the Complaint, and therefore denies them.

       6.      SEC admits that it is a Korean corporation and that SEC’s headquarters are

located at 129, Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do, Korea. Samsung denies the

remaining allegations of Paragraph 6 of the Complaint.

       7.      SEA admits that it is a New York corporation and that SEA has a principal place

of business located at 85 Challenger Road, Ridgefield Park, New Jersey 07660. SEA admits that

it has a corporate office located at 6625 Excellence Way, Plano, Texas 75023. SEA admits that

it has a registered agent for service of process named CT Corporation System that has an address

listed in Texas as 1999 Bryan St., Ste. 900, Dallas, TX 75201. Samsung denies the remaining

allegations of Paragraph 7 of the Complaint.

       8.      Samsung admits that SEA is a wholly-owned subsidiary of SEC.

       9.      Samsung admits that there are authorized sellers and distributors of certain

Samsung products in the State of Texas, including in this District, who sell certain Samsung



                                                 2
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 3 of 28 PageID #: 449




products to United States consumers. Samsung denies the remaining allegations of Paragraph 9

of the Complaint.

                                   JURISDICTION AND VENUE

        10.     Samsung admits that Plaintiff’s pleading purports to be a complaint for patent

infringement, but denies Samsung has infringed any valid and enforceable patent claim or that

Plaintiff is entitled to any relief.

        11.     Samsung admits that this Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1338(a), and that the Complaint purports to allege an action arising

under the patent laws of the United States. Samsung denies that it is in any way liable or

indebted to Plaintiff under these or any other claims.

        12.     Samsung does not contest, solely for the purpose of the present litigation, whether

personal jurisdiction over it properly lies in this District. Samsung admits that SEA has offices

in the Eastern District of Texas. Samsung admits that SEA has more than 1,000 employees at its

Plano, Texas facility, including employees working in areas such as engineering, research and

development, marketing, sales, and customer support for mobile devices. The remaining

allegations in Paragraph 12 constitute conclusions of law, and no response of Samsung is

required; to the extent an answer is required, Samsung denies that it is in any way liable or

indebted to Plaintiff under these or any other claims. Samsung denies the remaining allegations

of Paragraph 12.

        13.     Samsung does not contest at this time, and solely for the purpose of the present

litigation, whether venue over it properly lies in this District, but Samsung denies that venue in

this District is convenient and Samsung reserves the right to seek transfer to a more appropriate

or convenient forum. The remaining allegations in Paragraph 13 constitute conclusions of law



                                                 3
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 4 of 28 PageID #: 450




and no response of Samsung is required; to the extent an answer is required, Samsung denies that

it is in any way liable or indebted to Plaintiff under these or any other claims. Samsung denies

the remaining allegations of Paragraph 13.

                                FACTUAL BACKGROUND

I. The ACQIS Patents

        14.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 14 of the Complaint, and therefore denies them.

        15.    Samsung admits that the ’768 Patent attached to the Complaint as Exhibit 1 is

titled “Computer System Including CPU or Peripheral Bridge Directly Connected to a Low

Voltage Differential Signal Channel that Communicates Serial Bits of a Peripheral Component

Interconnect Bus Transaction in Opposite Directions.” Samsung admits that the face of the

patent attached to the Complaint as Exhibit 1 purports to list William W.Y. Chu as the sole

named inventor. Samsung admits that the face of the patent attached to the Complaint as Exhibit

1 states that the patent was issued on December 27, 2016 from a patent application filed March

13, 2014. Samsung admits that the face of the patent attached to the Complaint as Exhibit 1

states that the patent claims priority to U.S. Provisional Patent Application No. 60/134,122, filed

on May 14, 1999. Samsung lacks the knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 15 of the Complaint and on that basis denies

them.

        16.    Samsung admits that the ’750 Patent attached to the Complaint as Exhibit 2 is

titled “Computer System Including CPU or Peripheral Bridge Directly Connected to a Low

Voltage Differential Signal Channel that Communicates Serial Bits of a Peripheral Component

Interconnect Bus Transaction in Opposite Directions.” Samsung admits that the face of the



                                                 4
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 5 of 28 PageID #: 451




patent attached to the Complaint as Exhibit 2 purports to list William W.Y. Chu as the sole

named inventor. Samsung admits that the face of the patent attached to the Complaint as Exhibit

2 states that the patent was issued on July 11, 2017, from a patent application filed October 9,

2014. Samsung admits that the face of the patent attached to the Complaint as Exhibit 2 states

that the patent claims priority to U.S. Provisional Patent Application No. 60/134,122, filed on

May 14, 1999. Samsung lacks the knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 16 of the Complaint and on that basis denies

them.

        17.    Samsung admits that the’797 Patent attached to the Complaint as Exhibit 3 is

titled “Method of Improving Peripheral Component Interface Communications Utilizing a Low

Voltage Differential Signal Channel.” Samsung admits that the face of the patent attached to the

Complaint as Exhibit 3 purports to list William W.Y. Chu as the sole named inventor. Samsung

admits that the face of the patent attached to the Complaint as Exhibit 3 states that the patent was

issued on March 10, 2015, from a patent application filed October 10, 2012. Samsung admits

that the face of the patent attached to the Complaint as Exhibit 3 states that the patent claims

priority to U.S. Provisional Patent Application No. 60/134,122, filed on May 14, 1999. Samsung

lacks the knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 17 of the Complaint and on that basis denies them.

        18.    Samsung admits that the ’654 Patent attached to the Complaint as Exhibit 4 is

titled “Data Security Method and Device for Computer Modules.” Samsung admits that the face

of the patent attached to the Complaint as Exhibit 4 purports to list William W.Y. Chu as the sole

named inventor. Samsung admits that the face of the patent attached to the Complaint as Exhibit

4 states that the patent was issued on December 17, 2013 from a reissue application filed October



                                                 5
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 6 of 28 PageID #: 452




10, 2012. Samsung admits that the face of the patent attached to the Complaint as Exhibit 4

states that the patent is a reissue of U.S. Patent No. 6,643,777, which issued on November 4,

2003, from a patent application filed May 14, 1999. Samsung admits that the face of the patent

attached to the Complaint as Exhibit 4 states that U.S. Patent No. 6,643,777 issued from U.S.

Patent Application No. 09/312,199, filed on May 14, 1999. Samsung lacks the knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 18

of the Complaint and on that basis denies them.

       19.     Samsung admits that the ’140 Patent attached to the Complaint as Exhibit 5 is

titled “Data Security Method and Device for Computer Modules.” Samsung admits that the face

of the patent attached to the Complaint as Exhibit 5 purports to list William W.Y. Chu as the sole

named inventor. Samsung admits that the face of the patent attached to the Complaint as Exhibit

5 states that the patent was issued on September 16, 2014, from a reissue application filed

December 17, 2013. Samsung admits that the face of the patent attached to the Complaint as

Exhibit 5 states that the patent is a reissue of U.S. Patent No. 6,643,777, which issued on

November 4, 2003, from a patent application filed May 14, 1999. Samsung admits that the face

of the patent attached to the Complaint as Exhibit 5 states that U.S. Patent No. 6,643,777 issued

from U.S. Patent Application No. 09/312,199, filed on May 14, 1999. Samsung lacks the

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 19 of the Complaint and on that basis denies them.

       20.     Samsung denies the allegations in Paragraph 20 of the Complaint.

       21.     Samsung denies the allegations in Paragraph 21 of the Complaint.

       22.     Samsung denies the allegations in Paragraph 22 of the Complaint.

II. The Inventor



                                                  6
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 7 of 28 PageID #: 453




       23.     Samsung admits that the patents attached to the Complaint as Exhibits 1-5 appear

to list William W.Y. Chu as the inventor. Samsung is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 23 of the

Complaint, and therefore denies them.

       24.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 24 of the Complaint, and therefore denies them.

       25.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 25 of the Complaint, and therefore denies them.

       26.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 26 of the Complaint, and therefore denies them.

       27.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 27 of the Complaint, and therefore denies them.

       28.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 28 of the Complaint, and therefore denies them.

       29.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 29 of the Complaint, and therefore denies them.

       30.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 30 of the Complaint, and therefore denies them.

III. Samsung

       31.     Samsung admits that it is a global company generally involved in the manufacture

and sale of smartphones, tablets, notebook computers, and smart televisions. Samsung denies

the remaining allegations of Paragraph 31 of the Complaint.




                                                 7
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 8 of 28 PageID #: 454




       32.     SEC admits that in 2019 SEC has reported its global revenue of approximately

$198 billion USD and SEA’s reported revenue of approximately $28 billion USD when

converted at the exchange rate at the date the Complaint was filed. SEA specifically denies that

its revenue attributable to individual products is publicly available. Samsung is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 32 of the Complaint, and therefore denies them.

IV. Samsung’s [Alleged] Direct Infringement and the Accused Instrumentalities

       33.     Samsung admits that Paragraph 33 of the Complaint purports to define the term

“Accused Instrumentalities” as stated in Paragraph 33. Samsung denies that it has infringed any

valid and enforceable patent claim or that ACQIS is entitled to any relief. Samsung denies the

remaining allegations of Paragraph 33 of the Complaint.

       34.     Samsung admits that SEC manufactures and tests one or more Accused

Instrumentalities abroad. Samsung admits that SEA sells at least some Accused

Instrumentalities in the United States and imports at least some Accused Instrumentalities into

the United States. Samsung denies the remaining allegations of Paragraph 34 of the Complaint.

       35.     Samsung denies the allegations in Paragraph 35 of the Complaint.

       36.     Samsung denies the allegations in Paragraph 36 of the Complaint.

       37.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 37 of the Complaint, and therefore denies them.

       38.     Samsung admits that a Qualcomm Snapdragon 855 SoC can be found in certain

Samsung Galaxy S10 smartphones. Samsung is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 38 of the Complaint, and

therefore denies them.



                                                 8
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 9 of 28 PageID #: 455




       A. Samsung Galaxy S20 Ultra 5G Smartphone and Qualcomm
       Snapdragon 865 SoC

       39.     Samsung admits that some models of the Galaxy S20 Ultra 5G are compatible

with at least one version of the Android 10 operating system. Samsung denies all remaining

allegations of Paragraph 39.

       40.     Samsung admits that a Qualcomm Snapdragon 865 SoC can be found in certain

Samsung Galaxy S20 Ultra 5G smartphones. Samsung is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 40 of the

Complaint, and therefore denies them.

       41.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 41 of the Complaint, and therefore denies them

       42.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 42 of the Complaint, and therefore denies them.

       43.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 43 of the Complaint, and therefore denies them.

       44.     Samsung admits that a Qualcomm Snapdragon 855 SoC can be found in certain

Samsung Galaxy S10 smartphones. Samsung is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 44 of the Complaint, and

therefore denies them.

       B. PCIe Functionality in the Samsung Galaxy S20 Ultra 5G Smartphone

       45.     Samsung admits that a Qualcomm Snapdragon 865 SoC can be found in certain

Samsung Galaxy S20 Ultra 5G smartphones. Samsung is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 45 of the

Complaint, and therefore denies them.

                                                 9
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 10 of 28 PageID #: 456




       46.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 46 of the Complaint, and therefore denies them.

       47.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 47 of the Complaint, and therefore denies them.

       48.     Samsung admits that a Qualcomm SDX55M 5G modem can be found in certain

Samsung Galaxy S20 Ultra 5G smartphones. Samsung is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 48 of the

Complaint, and therefore denies them.

       49.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 49 of the Complaint, and therefore denies them.

       50.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 50 of the Complaint, and therefore denies them.

       51.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 51 of the Complaint, and therefore denies them.

       52.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 52 of the Complaint, and therefore denies them.

       53.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 53 of the Complaint, and therefore denies them.

       54.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 54 of the Complaint, and therefore denies them.

       55.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 55 of the Complaint, and therefore denies them.




                                                 10
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 11 of 28 PageID #: 457




       56.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 56 of the Complaint, and therefore denies them.

       57.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 57 of the Complaint, and therefore denies them.

       58.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 58 of the Complaint, and therefore denies them.

       59.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 59 of the Complaint, and therefore denies them.

       C. USB 3.x Functionality in the Samsung Galaxy S20 Ultra 5G
       Smartphone

       60.     Samsung admits that the Qualcomm Snapdragon 865 SoC can be found in certain

Samsung Galaxy S20 Ultra 5G smartphones. Samsung is without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 60 of the Complaint, and

therefore denies them.

       61.     Samsung admits that at least some models of the Samsung Galaxy S20 Ultra 5G

smartphone contain a port that the website www.samsung.com identifies as a “USB Type-C”

port. Samsung admits that the website www.samsung.com identifies that at least some models of

the Samsung Galaxy S20 Ultra 5G smartphone have a port that is compatible with “USB 3.2 Gen

1.” Samsung denies the remaining allegations in Paragraph 61 of the Complaint.

       62.     Samsung admits that the website www.samsung.com identifies that at least some

models of the Samsung Galaxy S20 Ultra 5G smartphone have a port that is compatible with

“USB 3.1.” Samsung denies the remaining allegations in Paragraph 62 of the Complaint.

       63.     Samsung admits that the website www.samsung.com identifies at least some

models of the Samsung Galaxy S20 Ultra 5G smartphone contain a port that the website


                                                 11
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 12 of 28 PageID #: 458




www.samsung.com identifies as a “USB Type-C” port. Samsung admits that the website

www.samsung.com identifies that at least some models of the Samsung Galaxy S20 Ultra 5G

smartphone support “DisplayPort.” Samsung denies the remaining allegations in Paragraph 63

of the Complaint.

       64.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 64 of the Complaint, and therefore denies them.

       65.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 65 of the Complaint, and therefore denies them.

       66.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 66 of the Complaint, and therefore denies them.

       67.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 67 of the Complaint, and therefore denies them.

       D. Other Components in Samsung Galaxy S20 Ultra 5G Smartphone

       68.     Samsung admits that some Samsung Galaxy S20 Ultra 5G smartphones contain

memory that may be labeled “K3LK4K40BM-BGCN.” Samsung denies the remaining

allegations of Paragraph 68.

       69.     Samsung denies the allegations of Paragraph 69.

       70.     Samsung denies the allegations of Paragraph 70.

       71.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 71 of the Complaint, and therefore denies them.

       72.     Samsung denies the allegations of Paragraph 72 of the Complaint.

       73.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 73 of the Complaint, and therefore denies them.



                                               12
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 13 of 28 PageID #: 459




       74.     Samsung admits that some Samsung Galaxy S20 Ultra 5G smartphones contain a

storage device that may be labeled “KLUDG4UHDB-B2D1.” Samsung is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 74

of the Complaint, and therefore denies them.

       75.     Samsung denies the allegations of Paragraph 75 of the Complaint.

V. ACQIS [Allegedly] Provided Actual Notice to Samsung

       76.     Samsung denies the allegations of Paragraph 76 of the Complaint.

       77.     Samsung denies the allegations of Paragraph 77 of the Complaint.

       78.     Samsung denies the allegations of Paragraph 78 of the Complaint.

       79.     Samsung denies the allegations of Paragraph 79 of the Complaint.

       80.     Samsung denies the allegations of Paragraph 80 of the Complaint.

VI. Samsung’s Indirect Infringement

       81.     Samsung denies the allegations of Paragraph 81 of the Complaint.

       82.     Samsung denies the allegations of Paragraph 82 of the Complaint.

       83.     Samsung admits that it has obtained approval from some U.S. and state regulatory

agencies such as the Federal Communications Commission in connection with certain Samsung

products in the United States. Samsung denies all remaining allegations of Paragraph 83 of the

Complaint.

       84.     Samsung denies the allegations of Paragraph 84 of the Complaint.

       85.     Samsung denies the allegations of Paragraph 85 of the Complaint.

       86.     Samsung denies the allegations of Paragraph 86 of the Complaint.

       87.     SEC admits that it has reported revenues of $198 billion USD in 2019. Samsung

denies the remaining allegations of Paragraph 87 of the Complaint.



                                                13
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 14 of 28 PageID #: 460




       88.     Samsung denies the allegations of Paragraph 88 of the Complaint.

    COUNT I: [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. 9,529,768
       89.     Samsung incorporates by reference its responses to Paragraphs 1-88 of the

Complaint.

       90.     The allegations in Paragraph 90 appear to constitute conclusions of law and no

response of Samsung is required; to the extent an answer is required, Samsung denies the

allegations.

       91.     Samsung denies the allegations of Paragraph 91 of the Complaint.

       92.     Samsung denies the allegations of Paragraph 92 of the Complaint.

       93.     Samsung denies the allegations of Paragraph 93 of the Complaint.

       94.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 94 of the Complaint, and therefore denies them.

       95.     Samsung admits that some models of the Galaxy S20 Ultra 5G are compatible

with at least one version of the Android 10 operating system. Samsung denies all remaining

allegations of Paragraph 95.

       96.     Samsung incorporates its responses to Paragraphs 40-44 by reference. Samsung

admits that a Qualcomm Snapdragon 865 SoC can be found in certain Samsung Galaxy S20

Ultra 5G smartphones. Samsung is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations of Paragraph 96 of the Complaint, and therefore

denies them.

       97.     Samsung incorporates its responses to Paragraphs 60-67 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 97 of the Complaint, and therefore denies them.



                                                14
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 15 of 28 PageID #: 461




       98.     Samsung incorporates its responses to Paragraphs 60-67 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 98 of the Complaint, and therefore denies them.

       99.     Samsung incorporates its responses to Paragraphs 60-67 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 99 of the Complaint, and therefore denies them.

       100.    Samsung incorporates its responses to Paragraphs 68-71 by reference. Samsung

admits that some Samsung Galaxy S20 Ultra 5G smartphones contain memory that may be

labeled “K3LK4K40BM-BGCN.” Samsung denies the remaining allegations of Paragraph 100.

       101.    Samsung incorporates its responses to Paragraphs 72-73 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 101 of the Complaint, and therefore denies them.

       102.    Samsung incorporates its responses to Paragraphs 76-80 by reference. Samsung

denies the allegations of Paragraph 102 of the Complaint.

       103.    Samsung denies the allegations of Paragraph 103 of the Complaint.

       104.    Samsung denies the allegations of Paragraph 104 of the Complaint.

       105.    Samsung admits that it has obtained approval from some U.S. and state regulatory

agencies such as the Federal Communications Commission in connection with certain Samsung

products in the United States. Samsung denies all remaining allegations of Paragraph 105 of the

Complaint.

       106.    Samsung denies the allegations of Paragraph 106 of the Complaint.

       107.    Samsung denies the allegations of Paragraph 107 of the Complaint.

       108.    Samsung denies the allegations of Paragraph 108 of the Complaint.



                                                 15
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 16 of 28 PageID #: 462




       109.    Samsung denies the allegations of Paragraph 109 of the Complaint.

       110.    Samsung denies the allegations of Paragraph 110 of the Complaint.

       111.    Samsung denies the allegations of Paragraph 111 of the Complaint.

   COUNT II: [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. 9,703,750

       112.    Samsung incorporates by reference its responses to Paragraphs 1-88 of the

Complaint.

       113.    The allegations in Paragraph 113 appear to constitute conclusions of law and no

response of Samsung is required; to the extent an answer is required, Samsung denies the

allegations.

       114.    Samsung denies the allegations of Paragraph 114 of the Complaint.

       115.    Samsung denies the allegations of Paragraph 115 of the Complaint.

       116.    Samsung denies the allegations of Paragraph 116 of the Complaint.

       117.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 117 of the Complaint, and therefore denies them.

       118.    Samsung incorporates its responses to Paragraph 39 by reference. Samsung

admits that some models of the Galaxy S20 Ultra 5G are compatible with at least one version of

the Android 10 operating system. Samsung denies all remaining allegations of Paragraph 118.

       119.    Samsung incorporates its responses to Paragraphs 40-44 by reference. Samsung

admits that a Qualcomm Snapdragon 865 SoC can be found in certain Samsung Galaxy S20

Ultra 5G smartphones. Samsung incorporates its responses to Paragraphs 40-44 by reference.

Samsung is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 119 of the Complaint, and therefore denies them.




                                               16
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 17 of 28 PageID #: 463




       120.    Samsung incorporates its responses to Paragraphs 45-59 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 120 of the Complaint, and therefore denies them.

       121.    Samsung incorporates its responses to Paragraphs 45-59 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 121 of the Complaint, and therefore denies them.

       122.    Samsung incorporates its responses to Paragraphs 45-59 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 122 of the Complaint, and therefore denies them.

       123.    Samsung incorporates its responses to Paragraphs 68-71 by reference. Samsung

admits that some Samsung Galaxy S20 Ultra 5G smartphones contain memory that may be

labeled “K3LK4K40BM-BGCN.” Samsung denies the remaining allegations of Paragraph 123.

       124.    Samsung incorporates its responses to Paragraphs 76-80 by reference. Samsung

denies the allegations of Paragraph 124 of the Complaint.

       125.    Samsung denies the allegations of Paragraph 125 of the Complaint.

       126.    Samsung denies the allegations of Paragraph 126 of the Complaint.

       127.    Samsung admits that it has obtained approval from some U.S. and state regulatory

agencies such as the Federal Communications Commission in connection with certain Samsung

products in the United States. Samsung denies all remaining allegations of Paragraph 127 of the

Complaint.

       128.    Samsung denies the allegations of Paragraph 128 of the Complaint.

       129.    Samsung denies the allegations of Paragraph 129 of the Complaint.

       130.    Samsung denies the allegations of Paragraph 130 of the Complaint.



                                                17
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 18 of 28 PageID #: 464




       131.    Samsung denies the allegations of Paragraph 131 of the Complaint.

       132.    Samsung denies the allegations of Paragraph 132 of the Complaint.

       133.    Samsung denies the allegations of Paragraph 133 of the Complaint.

COUNT III: [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. 8,977,797

       134.    Samsung incorporates by reference its responses to Paragraphs 1-88 of the

Complaint.

       135.    The allegations in Paragraph 135 appear to constitute conclusions of law and no

response of Samsung is required; to the extent an answer is required, Samsung denies the

allegations.

       136.    Samsung denies the allegations of Paragraph 136 of the Complaint.

       137.    Samsung denies the allegations of Paragraph 137 of the Complaint.

       138.    Samsung denies the allegations of Paragraph 138 of the Complaint.

       139.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 139 of the Complaint, and therefore denies them.

       140.    Samsung denies the allegations of Paragraph 140 of the Complaint.

       141.    Samsung incorporates its responses to Paragraphs 39-44 and 60-67 by reference.

Samsung denies the remaining allegations of Paragraph 141 of the Complaint.

       142.    Samsung incorporates its responses to Paragraphs 60-67 by reference. Samsung

denies the remaining allegations of Paragraph 142 of the Complaint.

       143.    Samsung incorporates its responses to Paragraphs 60-67 by reference. Samsung

denies the remaining allegations of Paragraph 143 of the Complaint.

       144.    Samsung incorporates its responses to Paragraphs 76-80 by reference. Samsung

denies the allegations of Paragraph 144 of the Complaint.



                                               18
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 19 of 28 PageID #: 465




       145.    Samsung denies the allegations of Paragraph 145 of the Complaint.

       146.    Samsung denies the allegations of Paragraph 146 of the Complaint.

       147.    Samsung admits that it has obtained approval from some U.S. and state regulatory

agencies such as the Federal Communications Commission in connection with certain Samsung

products in the United States. Samsung denies all remaining allegations of Paragraph 147 of the

Complaint.

       148.    Samsung denies the allegations of Paragraph 148 of the Complaint.

       149.    Samsung denies the allegations of Paragraph 149 of the Complaint.

       150.    Samsung denies the allegations of Paragraph 150 of the Complaint.

       151.    Samsung denies the allegations of Paragraph 151 of the Complaint.

       152.    Samsung denies the allegations of Paragraph 152 of the Complaint.

       153.    Samsung denies the allegations of Paragraph 153 of the Complaint.

   COUNT IV: [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. RE44,654

       154.    Samsung incorporates by reference its responses to Paragraphs 1-88 of the

Complaint.

       155.    The allegations in Paragraph 155 appear to constitute conclusions of law and no

response of Samsung is required; to the extent an answer is required, Samsung denies the

allegations.

       156.    Samsung denies the allegations of Paragraph 156 of the Complaint.

       157.    Samsung denies the allegations of Paragraph 157 of the Complaint.

       158.    Samsung denies the allegations of Paragraph 158 of the Complaint.

       159.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 159 of the Complaint, and therefore denies them.



                                               19
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 20 of 28 PageID #: 466




       160.    Samsung denies the allegations of Paragraph 160 of the Complaint.

       161.    Samsung incorporates its responses to Paragraphs 40-44 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 161 of the Complaint, and therefore denies them.

       162.    Samsung admits that a Qualcomm Snapdragon 855 SoC can be found in certain

Samsung Galaxy S10 smartphones. Samsung is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 162 of the Complaint, and

therefore denies them.

       163.    Samsung incorporates its responses to Paragraphs 45-59 by reference. Samsung

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 163 of the Complaint, and therefore denies them.

       164.    Samsung incorporates its responses to Paragraphs 60-67 by reference. Samsung

denies the allegations of Paragraph 164 of the Complaint.

       165.    Samsung admits that at least some models of the Galaxy S10 smartphone include

a port that the website www.samsung.com identifies as a “USB-C” port. Samsung denies all

remaining allegations of Paragraph 165 of the Complaint.

       166.    Samsung denies the allegations of Paragraph 166.

       167.    Samsung admits that the website www.samsung.com identifies that at least some

models of the Galaxy S10 smartphone have a port that is compatible with “USB 3.1.” Samsung

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 167 of the Complaint, and therefore denies them.

       168.    Samsung incorporates its responses to Paragraphs 60-67 by reference. Samsung

denies the allegations of Paragraph 168 of the Complaint.



                                                20
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 21 of 28 PageID #: 467




       169.      Samsung incorporates its responses to Paragraphs 76-80 by reference. Samsung

denies the allegations of Paragraph 169 of the Complaint.

       170.      Samsung denies the allegations of Paragraph 170 of the Complaint.

       171.      Samsung denies the allegations of Paragraph 171 of the Complaint.

       172.      Samsung admits that it has obtained approval from some U.S. and state regulatory

agencies such as the Federal Communications Commission in connection with certain Samsung

products in the United States. Samsung denies all remaining allegations of Paragraph 172 of the

Complaint.

       173.      Samsung denies the allegations of Paragraph 173 of the Complaint.

       174.      Samsung denies the allegations of Paragraph 174 of the Complaint.

       175.      Samsung denies the allegations of Paragraph 175 of the Complaint.

       176.      Samsung denies the allegations of Paragraph 176 of the Complaint.

       177.      Samsung denies the allegations of Paragraph 177 of the Complaint.

       178.      Samsung denies the allegations of Paragraph 178 of the Complaint.

               COUNT V: INFRINGEMENT OF U.S. PATENT NO. RE45,140

       179.      Samsung incorporates by reference its responses to Paragraphs 1-88 of the

Complaint.

       180.      The allegations in Paragraph 180 appear to constitute conclusions of law and no

response of Samsung is required; to the extent an answer is required, Samsung denies the

allegations.

       181.      Samsung denies the allegations of Paragraph 181 of the Complaint.

       182.      Samsung denies the allegations of Paragraph 182 of the Complaint.

       183.      Samsung denies the allegations of Paragraph 183 of the Complaint.



                                                 21
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 22 of 28 PageID #: 468




       184.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 184 of the Complaint, and therefore denies them.

       185.    Samsung denies the allegations of Paragraph 185 of the Complaint.

       186.    Samsung incorporates its responses to Paragraphs 40-44 by reference. Samsung

denies the allegations of Paragraph 186 of the Complaint.

       187.    Samsung incorporates its responses to Paragraphs 45-59 by reference. Samsung

denies the remaining allegations of Paragraph 187 of the Complaint.

       188.    Samsung incorporates its responses to Paragraphs 45-59 by reference. Samsung

denies the remaining allegations of Paragraph 188 of the Complaint.

       189.    Samsung incorporates its responses to Paragraphs 60-67 by reference. Samsung

admits that the website www.samsung.com identifies that at least some models of the Samsung

Galaxy S20 Ultra 5G smartphone and Samsung Galaxy S10 smartphone support “DisplayPort.”

Samsung denies the remaining allegations of Paragraph 189 of the Complaint.

       190.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 190 of the Complaint, and therefore denies them.

       191.    Samsung admits that the website www.samsung.com identifies that at least some

models of the Samsung Galaxy S10 smartphone support “DisplayPort.” Samsung is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 191 of the Complaint, and therefore denies them.

       192.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 192 of the Complaint, and therefore denies them.

       193.    Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 193 of the Complaint, and therefore denies them.



                                                22
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 23 of 28 PageID #: 469




          194.   Samsung incorporates its responses to Paragraphs 68-73 by reference. Samsung

denies the remaining allegations of Paragraph 194 of the Complaint.

          195.   Samsung incorporates its responses to Paragraphs 76-80 by reference. Samsung

denies the remaining allegations of Paragraph 195 of the Complaint.

          196.   Samsung denies the allegations of Paragraph 196 of the Complaint.

          197.   Samsung denies the allegations of Paragraph 197 of the Complaint.

          198.   Samsung admits that it has obtained approval from some U.S. and state regulatory

agencies such as the Federal Communications Commission in connection with certain Samsung

products in the United States. Samsung denies all remaining allegations of Paragraph 198 of the

Complaint.

          199.   Samsung denies the allegations of Paragraph 199 of the Complaint.

          200.   Samsung denies the allegations of Paragraph 200 of the Complaint.

          201.   Samsung denies the allegations of Paragraph 201 of the Complaint.

          202.   Samsung denies the allegations of Paragraph 202 of the Complaint.

          203.   Samsung denies the allegations of Paragraph 203 of the Complaint.

          204.   Samsung denies the allegations of Paragraph 204 of the Complaint.

                                    JURY TRIAL DEMANDED

          This Paragraph sets forth ACQIS’ request for a jury trial to which no response is

required.

                                      PRAYER FOR RELIEF

          These Paragraphs set forth the statement of relief requested by ACQIS, to which no

response is required. Samsung denies that ACQIS is entitled to any relief and specifically denies

all the allegations and prayers for relief in Paragraphs (A) through (E) of ACQIS’ prayer for

relief.

                                                  23
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 24 of 28 PageID #: 470




                       DENIAL OF ANY REMAINING ALLEGATIONS

        Except as specifically admitted herein, Samsung denies all remaining allegations in

ACQIS’ Complaint.

                                   AFFIRMATIVE DEFENSES

        Subject to the responses above, Samsung alleges and asserts the following defenses in

response to the allegations in ACQIS’ Complaint, undertaking the burden of proof only as to

those defenses deemed affirmative defenses by law, regardless of how such defenses are

denominated herein. In addition to the affirmative defenses described below, subject to its

responses above, Samsung specifically reserves all rights to allege additional affirmative

defenses that become known through the course of discovery.

                               FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

        ACQIS’ Complaint and the allegations therein fail to state a claim upon which relief may

be granted.

                              SECOND AFFIRMATIVE DEFENSE
                                     (No Infringement)

        Samsung does not infringe any valid and enforceable claim of any asserted patent in any

manner or under any theory of infringement, including under 35 U.S.C. § 271(a), (b), (c), and/or

(f), literally or under the doctrine of equivalents, directly or indirectly, willfully or otherwise,

including pursuant to the doctrines of joint or divided infringement. Samsung has not performed

any act and is not proposing to perform any act in violation of any rights validly belonging to

Plaintiff.




                                                   24
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 25 of 28 PageID #: 471




                             THIRD AFFIRMATIVE DEFENSE
                                      (Invalidity)

       The asserted claims of the asserted patents are invalid for failure to satisfy the

requirements of 35 U.S.C. § 100, et seq., including, but not limited to, one or more of the

following: 35 U.S.C. §§ 101, 102, 103, 111, 112, 116, 132 and/or 251 and the judicial doctrine of

obvious-type double patenting.


                            FOURTH AFFIRMATIVE DEFENSE
                                (Limitation on Damages)

       Plaintiff’s claims for damages are statutorily limited under 35 U.S.C. §§ 286 and 287.

                             FIFTH AFFIRMATIVE DEFENSE
                        (Prosecution History Estoppel and Disclaimer)

       Plaintiff’s claims are barred in whole or in part by the doctrines of prosecution history

estoppel and/or prosecution disclaimer.

                              SIXTH AFFIRMATIVE DEFENSE
                                   (Waiver and Estoppel)

       Plaintiff’s claims for relief are barred in whole or in part by the doctrines of waiver

and/or estoppel.

                            SEVENTH AFFIRMATIVE DEFENSE
                                  (Inconvenient Venue)

       Venue in this District is not convenient pursuant to 28 U.S.C. § 1404 and Samsung

reserves the right to seek transfer to a more appropriate or convenient forum.

                            EIGHTH AFFIRMATIVE DEFENSE
                                    (Ensnarement)

       Plaintiff’s claims are barred or limited in whole or in part by the doctrine of ensnarement.




                                                 25
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 26 of 28 PageID #: 472




                               NINTH AFFIRMATIVE DEFENSE
                                   (No Enhanced Damaged)

               Plaintiff is not entitled to enhances damages under 35 U.S.C. § 284.

                         RESERVATION OF AFFIRMATIVE DEFENSES

       Samsung hereby reserves the right to supplement its affirmative defenses as discovery

proceeds in this case.

                                      PRAYER FOR RELIEF

       WHEREFORE, Samsung prays for judgment as follows:

       A.        Plaintiff takes nothing by way of its Complaint;

       B.        The Court enter judgment in favor of Samsung and against Plaintiff, thereby

dismissing the Complaint in its entirety, with prejudice, and deny Plaintiff all requested relief;

       C.        The Court find that the asserted claims of the asserted patents are invalid and/or

unenforceable;

       D.        The Court find that Samsung has not infringed, literally or under the doctrine of

equivalents, directly or indirectly, willfully or otherwise, any valid claim of any asserted patent;

       E.        The Court find that Plaintiff cannot recover any damages from Samsung for any

infringement of any asserted patent and is not entitled to injunctive relief;

       F.        The Court declare that this case is exceptional, entitling Samsung to its attorneys’

fees under 35 U.S.C. § 285, and award Samsung its costs and reasonable attorneys’ fees; and

       G.        The Court grant Samsung all other and further relief that the Court deems

appropriate.

                                          JURY DEMAND

       Samsung demands a trial by jury on all issues so triable.




                                                  26
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 27 of 28 PageID #: 473




 Dated: January 12, 2021                   Respectfully submitted,

                                      By /s/ Melissa R. Smith
                                          Mark D. Fowler (pro hac vice)
                                          Alan Limbach (pro hac vice)
                                          Aaron Wainscoat (pro hac vice)
                                          Erik R. Fuehrer (Admitted 5/24/12)
                                          Alan A Limbach (pro hac vice)
                                          Monica DeLazzari (pro hac vice)
                                          DLA PIPER LLP (US)
                                          2000 University Avenue
                                          East Palo Alto, CA 94303
                                          Tel: 650.833.2000
                                          Fax: 650.833.2001
                                          mark.fowler@us.dlapiper.com
                                          alan.limbach@us.dlapiper.com
                                          aaron.wainscoat@usdlapiper.com
                                          erik.fuehrer@us.dlapiper.com
                                          monica.delazzari@us.dlapiper.com

                                          Aaron Fountain
                                          Texas Bar No. 24050619
                                          DLA PIPER LLP (US)
                                          401 Congress Avenue, Suite 2500
                                          Austin, TX 78701-3799
                                          Tel: 512.457.7190
                                          Fax: 512.457.7001
                                          aaron.fountain@us.dlapiper.com

                                          Melissa R. Smith
                                          State Bar No. 24001351
                                          GILLAM & SMITH, LLP
                                          303 South Washington Avenue
                                          Marshall, Texas 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257
                                          Email: melissa@gillamsmithlaw.com

                                          ATTORNEYS FOR DEFENDANTS
                                          SAMSUNG ELECTRONICS CO., LTD. and
                                          SAMSUNG ELECTRONICS AMERICA, INC.




                                     27
Case 2:20-cv-00295-JRG Document 27 Filed 01/12/21 Page 28 of 28 PageID #: 474




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a) on January 12, 2021. Any other counsel of record will

be served by a facsimile and/or first class mail.

                                                            /s/ Melissa R. Smith
                                                            Melissa R. Smith
